ORDER
PER CURIAM:
This is an original proceeding. Petitioner seeks an appropri*525ate writ to be directed to the respondent court and judge thereof to overrule a certain order entered in said court striking certain allegations from the complaint and, further, to overrule a Certain order dismissing the complaint as tó the City of Harlem, all being done in civil cause No. 6851 pending in the district court of Blaine County, Montana.
The matter was presented to the Court ex parte by counsel for the petitioner and taken under advisement.
The Court now being advised it is ordered that the writ sought be denied and that the proceeding be, and it hereby is, dismissed.